DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 6-11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al (7,846,227 B2) in view of Mun et al (10,518,205 B2).
6.	Regarding to claim 1, Gotoh et al disclose an air purifier (1 in Fig 1) comprising a main docking station (90) which can accommodate one air purifier (1) or two air purifiers (see a slot on docking station (90) on the left of air purifier (1) to accommodate the second air purifier), and a first air purifier (1, col. 3, lines 47-52) having a first fan (9 in Fig. 11), a first filter (not illustrated, col. 7, lines 9-12), and a first base (see 8 in Fig. 11) configured to be seated on the seating surface of the docking station (90), wherein the main docking station is longer in a horizontal direction than in a vertical direction and the first air purifier (1) is longer in the vertical direction than in the horizontal direction (see detailed structure of docking station (90 in Fig. 1)).  Gotoh et al disclose a main docking station (90) wherein a first air purifier (1) is seated on the right slot of the main docking station (90) and the main docking station (90) is not a main air purifier.  Mun et al disclose a main air purifier (see 100 in Fig. 1) having a top and bottom with a fan (160 in Fig. 4) and a filter (120 in Fig. 4) provided between the top and the bottom, the top having a seating surface (190 in Fig. 4), wherein a first secondary air purifier (200 in Fig. 1) having a first fan (260 in Fig. 4), a first filter (220) and a first base (230) configured to be seated on the seating surface (190) of the main air purifier (100).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the docking station (90) of Gotoh et al by a main air purifier (100) as taught by Mun et al as it is well-known in the art that a double-air-purifier would effectively enhance the filtration efficiency to purify an indoor space such as a home or an office.
7.	Regarding to claim 6, Gotoh et al show in Figure 1 that the main docking station (90) has a width in the horizontal direction to support the first secondary air purifier (1) and inherently another secondary air purifier (col. 3, lines 28-46).
8.	Regarding to claims 7, 11 and 17, Gotoh et al disclose an air purifier (1 in Fig. 2) comprising an outer wall (2a) extending in a vertical direction and forming an upper opening (11), an upper surface (2a) placed on top of the outer wall to cover the opening, the upper surface being inherently configured to support a predetermined weight, a base (unlabeled) provided below the outer wall such that a top of the base, a bottom of the upper surface, and an inner surface of the outer wall form an inner space (see details of Fig. 2), a filter (not illustrated, col. 7, lines 9-12) provided in the inner space to filter foreign matter from air, and at least one fan (9 in Fig. 11) provided in the inner space, wherein an upper portion of the outer wall includes a plurality of holes (see 21 in Fig. 2, col. 5, lines 44-46) through which filtered air is discharged from the inner space to an outside of the outer wall, and a plurality of holes can inherently have a diameter of one millimeter or less, or any dimension, as desired, and a plurality of holes could inherently at least 100,000 holes, as desired.
9.	Regarding to claim 8, Gotoh et al shows in Fig. 1 that the outer wall is at least three times longer in a horizontal direction than in a vertical direction.
10.	Regarding to claims 9 and 10, Gotoh et al disclose a first filter (not illustrated, col. 7, lines 9-12) located within the inner space of the first secondary air purifier (1) and as a filter, it inherently includes a side section to filter air flowing in a horizontal direction and a bottom section to filter air flowing in the vertical direction, or an outer surface of the side section of the filter and the inner side of the outer wall are spaced apart from each other to allow air to flow through an air intake provided at the bottom of the outer wall.
11. 	Claims 2, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al (7,846,227 B2) in view of Mun et al (10,518,205 B2), as applied supra.
12.	Regarding to claims 2, 19 and 20 which call for a second secondary air purifier configured to be seated on the seating surface of the main air purifier.  Gotoh et al show in Figure 1 that the docking station (90) has two slots, one slot accommodating the first secondary air purifier (1) on the right (Fig. 1), and the other slot inherently accommodating the second secondary air purifier.
13.	Claims 3, 4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al (7,846,227 B2) in view of Mun et al (10,518,205 B2), as applied supra.
14.	Claims 3, 4 and 14-16 call for the air purifier being a wireless charger.  Gotoh et al show in Fig. 1 that the power charger (91 in Fig. 1) of the air purifier is a battery or electric power fed from a cigarette lighter power (col. 6, lines 40-45) rather than being a wireless charger.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the wireless charger in place of the battery or the cigarette lighter power for the air purifier of Gotoh et al as interchangeable equivalents, because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of effectively charging the air purifier.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct.1727, 82 USPQ2d 1385 (2007).
15.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al (7,846,227 B2) in view of Mun et al (10,518,205 B2), as applied supra.
16.	Regarding to numerical requirements “flow velocity of discharged air is 0.25 m/s or less” of quiet operation mode, or “flow velocity of discharged air is greater than 0.25 m/s” of purifying mode of claim 5, unexpected results must be established by factual evidence.  Conclusory statements in the specification do not suffice.  In re Lindner, 457 F. 2d 506, 508, 173 USPQ 356, 358 (CCPA 1972).  In re Wood, 528 F.2d 638, 642, 199 USPQ 137, 140 (CCPA 1978).
17.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al (7,846,227 B2) in view of Mun et al (10,518,205 B2), as applied supra.
18.	Regarding to specific dimension of the base of the air purifier in claim 18, unexpected results must be established by factual evidence.  Conclusory statements in the specification do not suffice.  In re Lindner, 457 F. 2d 506, 508, 173 USPQ 356, 358 (CCPA 1972).  In re Wood, 528 F.2d 638, 642, 199 USPQ 137, 140 (CCPA 1978).
18.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al (7,846,227 B2) in view of Mun et al (10,518,205 B2), as applied supra.
19.	Claims 12 and 13 call for multiple fans within a fan.  Gotoh et al disclose one fan (9 in Fig. 11) located within the inner space of the air purifier (1).  Mun et al disclose one fan (160) located within the inner space of the first air purifier (100), and one fan (260) located within the inner space of the second air purifier (200).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide multiple fans within a fan, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        November 30, 2022